department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date pref-149037-01 cc pa apjp uilc internal_revenue_service national_office field_service_advice memorandum for area counsel philadelphia pa attn jeffrey venzie from peter k reilly special counsel tax practice procedure administrative provisions judicial practice subject proposed dover project pref-149037-01 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 would the internal_revenue_service service be required to provide the taxpayer with a copy of publication before or at the initial interview with the taxpayer pursuant to the provisions of sec_7521 with respect to cases developed under the proposed project if a taxpayer is a non-filer for a particular year would income information for that tax_year shown on the service’s information reporting program irp data base constitute a reasonable indication that there is a likelihood of unreported income thereby permitting the use of financial status audit techniques under sec_7602 would the third-party contact procedures of sec_7602 apply to the revenue_officer and the revenue_agent with respect to cases developed under the proposed project would the revenue_officer be required to inform the taxpayer that a revenue_agent is involved in a case developed under the proposed project conclusion sec_1 cases developed under the proposed project involve the computation of the non-filer taxpayer’s civil tax_liability which results in the determination of that taxpayer’s tax thus the provisions of sec_7521 should be followed and publication should be provided to the taxpayer since publication satisfies the notice requirements of sec_7521 the provisions of sec_7602 do not apply to direct audit methods the provisions of sec_7602 do apply to indirect methods such the bank_deposits method the cash transaction_method the net_worth_method the percentage of mark-up method and the unit and volume method irp information indicating that the taxpayer has income in excess of dollar_figure for the tax_year coupled with the taxpayer’s failure_to_file a return to report this substantial amount of unreported income provides the service with a reasonable indication that there is a likelihood of unreported income so that the service can resort to the use of financial status or economic reality examination techniques contacts made to assist in computing the non-filer taxpayer’s civil tax_liability are made with respect to the determination of the tax_liability thus the service should comply with the provisions of sec_7602 with respect to such contacts there is no provision under the internal_revenue_code which would require the revenue_officer to inform the taxpayer that the revenue_agent is involved in a case developed under the proposed project facts your request for advice pertains to a proposed project which would involve revenue officers working in conjunction with revenue agents to develop non-filer cases where there is unreported income in excess of dollar_figure for possible referral to the criminal_investigation_division cid we understand the project is referred to as the dover project because it will be based on irp information received in dover delaware these cases are selected by a computer-generated matching program based on irp information and the taxpayer’s failure_to_file a return for the year at issue if for a particular year irp information derived from w-2's and or 1099's reflects income and the computer locates no corresponding return for that particular year the case is created and assigned to collection under the proposed project cases reflecting irp income in excess of dollar_figure will be selected for development and possible referral to cid if firm indications of fraud are detected once selected the revenue_officer assigned to the case would first send a letter to the taxpayer advising that no return was located for that particular year and requesting an explanation from the taxpayer in light of the potential fraud consideration a return is not solicited by the revenue_officer the revenue_officer will also begin to gather factual information with respect to the taxpayer’s assets and income sources the revenue_officer will work in conjunction with a revenue_agent the revenue_agent will do a financial analysis audit based on the information gathered by the revenue_officer to compute the taxpayer’s civil tax_liability the result of this cooperation between the revenue_officer and the revenue_agent will be that the non-filer taxpayer’s civil tax_liability will be computed prior to referral to cid given that the revenue agent’s traditional function is to determine the proper amount of tax_liability of a taxpayer the revenue_agent would be uniquely suited to provide assistance to the revenue_officer to determine whether certain deductions or credits should be applied to the account this procedure results in a more accurate estimation of the correct_tax liability of that taxpayer in addition the revenue_officer and the revenue_agent would work together to make a determination as to whether firm indications of fraud are present and if so make the appropriate referral to cid law and analysis issue you wish to know whether the service would be required to provide the taxpayer with a copy of publication your rights as a taxpayer before or at the initial interview with the taxpayer pursuant to the provisions of sec_7521 with respect to cases developed under the proposed project sec_7521 provides that a n officer_or_employee of the internal_revenue_service shall before or at an initial interview provide the taxpayer- a in the case of an in-person interview with the taxpayer relating to the determination of any_tax an explanation of the audit process and the taxpayer’s rights under such process by its express terms sec_7521 deals solely with procedures involving in- person interviews with a taxpayer 43_fsupp2d_232 n d n y sec_7521 does not pertain to contacts by way of written communications or telephone conversations the service satisfies the notice requirements of sec_7521 by providing the taxpayer with publication you have advised that the purpose of this conjunctive effort is to compute the non- filer taxpayer’s civil tax_liability sec_7521 applies to in-person interview sec_1 sec_7521 provides that in the case of an in-person interview with the taxpayer relating to the collection of any_tax an explanation of the collection process and the taxpayer’s rights under such process thus collection employees are also subject_to the provisions of sec_7521 when performing their traditional collection duties relating to the determination of any_tax computing the non-filer taxpayer’s civil tax_liability results in the determination of that taxpayer’s tax thus the provisions of sec_7521 should be followed and publication should be provided to the taxpayer issue rra ‘98 added new sec_7602 titled limitation on financial status audit techniques sec_7602 provides that the secretary shall not use financial status or economic reality examination techniques to determine the existence of unreported income of any taxpayer unless the secretary has a reasonable indication that there is a likelihood of unreported income sec_7602 is not applicable to all audit methods there are two distinct types of methods of proof in tax cases direct or specific items methods and indirect methods financial status or economic reality examination techniques the service does not use specific items to support an inference of unreported income from unidentified sources the use of direct methods simply does not implicate the provisions of sec_7602 thus there is no prohibition requiring the service to have a reasonable indication that there is a likelihood of unreported income before resorting to direct methods the provisions of sec_7602 do apply to indirect methods such the bank_deposits method the cash transaction_method the net_worth_method the percentage of mark-up method and the unit and volume method when using an in the direct or specific item methods specific items are demonstrated as the source of unreported income 70_f3d_854 n 6th cir 843_f2d_1456 d c cir with the specific item method of proof the government uses evidence of the receipt of specific items of reportable income that do not appear on his income_tax return 724_f2d_1374 n 9th cir for example the service tracks funds from known sources to deposits made to a taxpayer’s bank accounts rather than analyzing bank_deposits to identify unreported income from unknown sources see united_states v hart f 3d pincite tracing of unreported income from covert police fund is direct method 843_f2d_1456 monies traceable from dummy corporations to the taxpayer was evidence of specific items of income and not the use of the bank_deposits or cash expenditures indirect method of proof see also pollak v united_states u s dist lexis n d ill recognizing in dicta that directly tracing money transfers from an entity would not be a financial status or economic reality technique prior to enacting sec_7602 the chairman of the house_committee_on_ways_and_means requested the general accounting office to report on the frequency and results of the use of financial status audit techniques to identify unreported income due to concerns over the treatment of and burdens placed upon taxpayers general indirect method a taxpayer’s finances are reconstructed through circumstantial evidence united_states v hart f 3d pincite n for example the government shows either through increases in net_worth increases in bank_deposits or the presence of cash expenditures that the taxpayer’s wealth grew during a tax_year beyond what could be attributed to the taxpayer’s reported income united_states v black f 2d pincite indirect methods are used to support an inference of unreported income from unidentified sources cases will be identified under the proposed project from information from the irp data base irp information will indicate that there has been income in excess of dollar_figure for the tax_year furthermore the matching program indicates that the taxpayer has not filed a return to report this substantial amount of unreported income this information clearly gives the service a reasonable indication that there is a likelihood of unreported income so that the service can resort to the use of financial status or economic reality examination techniques issue sec_7602 which was added by the internal_revenue_service restructuring and reform act of publaw_105_206 a imposes a notice requirement on the service when contact will be made with third parties concerning the determination or collection of tax sec_7602 provides that a n officer_or_employee of the internal_revenue_service may not contact any person other than the taxpayer with respect to the determination or collection of the tax_liability of such taxpayer without providing reasonable notice in advance to the taxpayer that contacts with persons other than the taxpayer may be made sec_7602 provides three statutory exceptions to this advance notice requirement the requirement does not apply a to any contact which the taxpayer has authorized b if the secretary determines for good cause shown that such notice would jeopardize collection of any_tax or such notice may involve reprisal against any person or c to any contact made with respect to any pending criminal investigation in addition sec_7602 does not apply to third- party contacts made in the course of a pending court_proceeding prop sec_301_7602-2 thus for example the tax_court has held that sec_7602 does not apply to contacts made by counsel during trial preparation where accounting office report gao t-ggd-97-186 date tax_administration taxpayer rights and burdens during audits of their tax returns pincite and gao report the term financial status audit techniques is not defined in the code however the gao report states that financial status or economic reality audit techniques consist of indirect methods of examination such as the bank_deposits method the cash transaction_method the net_worth_method the percentage of mark-up method and the unit and volume method gao report pincite those contacts are not made with respect to examination or collection activities seawright v commissioner t c no as we previously stated the purpose of this conjunctive effort is to compute the non-filer taxpayer’s civil tax_liability sec_7602 applies to contacts made with respect to the determination of the tax_liability of such taxpayer contacts made to assist in computing the non-filer taxpayer’s civil tax_liability are made with respect to the determination of the tax_liability thus the provisions of sec_7602 should be followed unless one of the exceptions set out above applies issue there is no provision under the internal_revenue_code which would require the revenue_officer to inform the taxpayer that the revenue_agent is involved in a case developed under the proposed project case development hazards and other considerations none please call if you have any further questions
